John E. Jennings, Judge. Robert Lee Taylor was charged in Chicot County Circuit Court with the first degree murder of Floyd Turney, Sr. He was found guilty by a jury of the lesser included offense of negligent homicide and sentenced to one year in the county jail. The only argument on appeal is that the trial court erred in refusing to grant his motion for a directed verdict, based upon appellant’s contention that self-defense was established as a matter of law. The court denied the motion and submitted the issue of self-defense to the jury. We find no error and affirm. Barley Turney of Lake Village, the deceased’s brother, testified that the deceased lived in a trailer house on his mother’s place. There were pecan trees located on nearby land owned by the government. The property had been previously owned by the deceased’s family. Barley Turney testified that he was present when the shooting occurred. He saw his brother with a gun and testified that Floyd Turney said, “I’m going to shoot me a couple of niggers.” He said that his brother “could have been drinking some.” He testified that he heard the shooting: Just guns went off. You know, I heard all the shots hit my truck. Then I just kept, we just kept laying there. And it was just like a few seconds, you know, my brother shot. Just a few more. There was a hesitation there. And one shot maybe from up at the top of the hill. And my brother said, “Huh-oh, he caught me with buckshot.” Barley Turney took his brother to the hospital where he subsequently died. He had been struck in the abdomen with buckshot. Willie Jones testified that he and appellant were good friends. On the day of the shooting they had driven to the pumping station where the pecan trees were located. He testified that Floyd Turney had driven by in a truck and told them they couldn’t pick up his pecans. Later on, Turney, walked by and told them he was going home to get his shotgun. Jones testified that the appellant said that Turney wasn’t the only one that had a gun. Jones testified that the appellant went to the car and got a shotgun out of the trunk. He also got three shells and stuck them in his pocket, and the two of them went back to picking pecans. Then he heard Barley Turney drive up in a truck and Jones looked up and saw Floyd Turney walking towards them along the road with a shotgun. He heard the deceased tell his brother that he “was going to kill two niggers.” He testified that Turney set his beer down on the highway and shot, after appellant had stepped out from behind a tree. He said the appellant was hit and then shot back. Then the deceased fired again and the appellant fired again. The appellant’s second shot was apparently the fatal one. Jones testified that the first time they knew they were in trouble was when they saw the deceased with a gun, and that they didn’t run because they didn’t have anyplace to go. He said “there was a fence there, and just broad open space. We couldn’t get across there without getting shot.” He said that they “barely had any gasoline” in their car. He also testified that he thought Floyd Turney was drunk. Floyd White, a sergeant with the Chicot County Sheriffs Department, testified that there would have been approximately sixty-six yards between the appellant and the deceased when the shots were fired. The appellant, Robert Lee Taylor, testified in his own behalf and his testimony was consistent with that of Willie Jones. He said that they were picking up pecans on government land and that when the deceased came up to them and told them to get out from under his pecan trees he said, “Old man, we ain’t bothering you, you ought to chill out.” When Floyd Turney said, “I’ll get my shotgun,” appellant told him “Old man, you ain’t the onliest one that’s got a shotgun.” He testified that he thought the deceased was just bluffing. He said that he knew he was going to get shot at when he saw Floyd Tumey walk up the road with a gun, but that it was too late to leave. He testified that Tumey would have shot them in the back or in the car, that there was a briar thicket behind them, and that they had no place to go. Like Jones, appellant testified that Tumey shot first and that the first shot hit appellant. Taylor testified that he did not know that he had loaded his gun with buckshot. The appellant made no objection to the giving of instructions on the lesser included offenses of manslaughter and negligent homicide and there is no contention on appeal that the jury was not correctly instructed on the law. Arkansas Code Annotated § 5-2-607 (1987) provides: Use of deadly physical force in defense of a person. (a) A person is justified in using deadly physical force upon another person if he reasonably believes that the other person is: (1) Committing or about to commit a felony involving force or violence; or (2) Using or about to use unlawful deadly physical force. (b) A person may not use deadly physical force in self defense if he knows that he can avoid the necessity of using that force with complete safety: (1) By retreating, except that a person is not required to retreat if he is in his dwelling and was not the original aggressor, or if he is a law enforcement officer or a person assisting at the direction of a law enforcement officer; or (2) By surrendering possession of property to a person claiming a lawful right thereto.  Justification, by way of self-defense or otherwise, is a defense. Ark. Code Ann. § 5-2-602 (1987). Where there is evidence of self-defense it is error for the court not to give an appropriate instruction, Doles v. State, 275 Ark. 448, 631 S.W.2d 281 (1982), but the question is one of fact for the jury. We are cited to no case, and can find none, which holds that if the evidence that the defendant acted in self-defense is strong, the court should take the case from the jury and decide the issue as a matter of law.  Although decided under prior law, Ringer v. State, 74 Ark. 262, 85 S.W. 410 (1905), is not obsolete. There the supreme court made it clear that the question of justification is largely a matter of the defendant’s intent. A defendant’s intention, being a subjective matter, is ordinarily not subject to proof by direct evidence, but must rather be established by circumstantial evidence. See Lewis v. State, 7 Ark. App. 38, 644 S.W.2d 303 (1982). It is essentially a question of fact to be decided by the trier of fact, in this case the jury. Furthermore, the jury in the case at bar was not required to believe the testimony of the appellant, nor for that matter, that of his friend Willie Jones. See Gilliam v. State, 294 Ark. 115, 741 S.W.2d 631 (1987). Unquestionably appellant shot Floyd Turney and caused his death. The appellant’s intent and “reasonable belief’ were questions of fact for the jury. It was also for the jury to decide whether the appellant knew that he could avoid the necessity of using deadly force by retreating or by surrendering possession of the property. Ark. Code Ann. § 5-2-607(b) (1987).  We hold that the trial court did not err in submitting the issue of self-defense to the jury. Affirmed. Mayfield, J., Corbin, C.J., and Cooper, J., dissent.